Citation Nr: 1027192	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to a combined rating in excess of 20 percent for a 
right knee disability. 

2. Entitlement to a rating in excess of 10 percent for a left 
knee disability.

3. Entitlement to increases in the "staged" ratings (10 percent 
prior to November 19, 2007 and 20 percent from that date) 
assigned for neurological manifestations of the left lower 
extremity, secondary to lumbar disc disease.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1973 to September 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2006 
rating decision of the Columbia, South Carolina VARO that granted 
service connection for left knee degenerative joint disease 
(DJD), rated 10 percent, effective March 2, 2006, continued a 10 
percent rating for right knee DJD, and reduced the rating for 
neurological manifestations of the left lower extremity from 10 
to 0 percent, also effective March 2, 2006.  An August 2007 
rating decision increased the rating for right knee disability to 
20 percent (by assigning a separate 10 percent rating for 
instability), effective January 23, 2006 and restored the 10 
percent rating for neurological manifestations of the left lower 
extremity to 10 percent, effective the date of the prior 
reduction.  An interim (February 2008) rating decision increased 
the rating for neurological manifestations of the left leg to 20 
percent, effective November 19, 2007.  In May 2010, a Travel 
Board hearing was held before the undersigned; a transcript of 
the hearing is associated with the claims file.  The Veteran's 
claims file is now in the jurisdiction of the Roanoke, Virginia 
RO.      

In a report of a telephone contact in February 2010, the 
Veteran raised new matters of entitlement to an increased 
rating for low back disability, and recognition of 
secondary service connection for "loss of control of 
bowels and bladder".  Those matters have not been 
adjudicated by the RO, and the Board does not have 
jurisdiction in the matters.  They are referred to the RO 
for appropriate action.   

The matters of the ratings for right and left knee 
disabilities are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if action on his part is required.  
FINDINGS OF FACT

1. Prior to November 19, 2007 the Veteran's neurological 
manifestations of the left lower extremity were not shown to have 
resulted in impairment greater than mild incomplete paralysis of 
the left sciatic nerve.  

2. From November 19, 2007 the Veteran's neurological 
manifestations of the left lower extremity were not shown to have 
resulted in impairment greater than moderate incomplete paralysis 
of the left sciatic nerve.  


CONCLUSION OF LAW

Increases in the "staged" ratings (10 percent prior to November 
19, 2007 and 20 percent from that date) assigned for neurological 
manifestations of the left lower extremity are not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.6, 
4.7, 4.124a, Diagnostic Code (Code) 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

This matter stems from a rating reduction without a reduction in 
compensation benefits (because other awards were simultaneously 
being added/increased).  Under 38 C.F.R. § 3.105(e), in such 
cases prior notice is not required.  After the Veteran filed a 
notice of disagreement with the reduction the RO (as noted above) 
restored the prior rating effective the date of reduction and 
issued a statement of the case (SOC) that provided notice of what 
is needed to substantiate the (downstream) claim for further 
increase.  This process did not result in any prejudice to the 
Veteran, as he is aware of what is needed to substantiate a claim 
for further increase, and has had ample opportunity to 
respond/supplement the record.  

Pertinent treatment records have been secured.  Social Security 
Administration (SSA) records were obtained and associated with 
the claims file.  The RO arranged for examinations in March 2006, 
November 2007, and February 2009 (with addendum).  The February 
2009 examination is adequate for rating purposes as the examiner 
expressed familiarity with the Veteran's medical history, and 
made all findings needed to properly consider the applicable 
rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(VA must provide an examination that is adequate for rating 
purposes).  The Veteran has not identified any pertinent evidence 
that remains outstanding with regard to this matter.  VA's duty 
to assist is met.  Accordingly, the Board will address the merits 
of the claim. 




B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's neurological manifestations of the left lower 
extremity have been rated 10 percent disabling prior to November 
19, 2007 and 20 percent from that date under Code 8520 (for 
impairment of the sciatic nerve).  38 C.F.R. § 4.124a. Incomplete 
paralysis of the sciatic nerve warrants a 10 percent rating when 
mild, a 20 percent rating when moderate, a 40 percent rating when 
moderately severe, and a 60 percent when severe, with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the words, "slight," "moderate," and 
"severe," are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the degree that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered, is not dispositive of an issue.  All 
evidence must be evaluated in deciding an increased rating.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A March 2006 private outpatient treatment record notes that the 
Veteran had leg weakness and sensation to pin-prick diminished in 
the entire left lower extremity although he had functional 
strength in the extremity.  It was noted that he complained of a 
number of pain inventories indicating a very high degree of self-
perceived disability and that the provider could not explain the 
Veteran's persistent pain or perceived leg weakness.  Functional 
strength of all extremities was 4.   

On March 2006 examination (on behalf of VA) the Veteran reported 
low back pain that traveled to the leg.  Examination of the 
thoracolumbar spine revealed complaints of radiating pain to the 
legs on movement.  It was noted that there were signs of 
intervertebral disc syndrome with chronic and permanent root 
involvement at L4 with a sensory deficit of the left lateral 
thigh and front leg.  There was motor weakness of left hip 
adduction (4/5) and left knee extension (4/5). 

A June 2006 private outpatient treatment record notes that the 
Veteran had significant loss of sensation to pin-prick in the 
entire left lower extremity in a circumferential manner from the 
foot to the buttock.  His reaction to pin-prick on the right side 
was overly dramatic with no reaction whatsoever on the left.  It 
was the examiners opinion that it was being amplified.  The 
Veteran showed very notable weakness in the left lower extremity 
proximally more than distally.  His plantar flexion and 
dorsiflexion were quite good.  

An August 2006 private outpatient treatment record notes that the 
Veteran had decreased pin-prick sensation to the entire left 
lower extremity with functional strength intact.  It was the 
examiners opinion that there continued to be a disparity between 
subjective complaints and objective findings.  

An October 2006 private outpatient treatment record notes that 
the Veteran had decreased sensation to pin-prick to the entire 
left lower extremity with some weakness in the left ankle 
dorsiflexors.  The examiner was unsure whether the Veteran was 
giving full effort.  It was noted that the Veteran continued to 
have significant pain and complaints that were difficult to 
understand with a disparity between subjective complaints and 
objective findings.  

On November 2006 residual functional capacity assessment (on 
behalf of SSA) the Veteran reported low back pain and a numb leg.  
He described sharp pains in his back (with a pins and needles 
sensation) that radiated to the left leg causing muscle spasms.  
August and October 2006 records noted decreased sensation in the 
left lower extremity.  The Veteran's statements were found 
partially credible in that he may have had pain associated with 
postural movements, but it was not to the severity that would 
preclude all work activity.  It was determined that the Veteran 
was still capable to perform light work activity.  

On November 19, 2007 examination, the Veteran reported back pain 
that radiated to the left leg.  Examination revealed radiating 
pain and muscle spasm on movement.  There were signs of 
intervertebral disc syndrome.  There was sensory deficit of the 
left lateral thigh, and left front and medial leg with motor 
weakness of bilateral hip adduction and bilateral knee extension 
of 4/5 respectively at L4.  There was sensory deficit of the left 
lateral leg, left dorsal foot, and left lateral foot with motor 
weakness of bilateral foot extension, bilateral great toe 
extension, and bilateral hip abduction.  Knee jerk and ankle jerk 
were 2+ bilaterally.  It was noted that the manifestations most 
likely involved the sciatic nerve.    

A January 2008 SSA determination found that the Veteran was 
disabled due to affective disorder and degenerative disc disease 
since December 12, 2005.  

On May 2008 VA podiatry consultation the Veteran's motor status 
was +5/5 for the feet.  

On February 2009 examination (on behalf of VA) the Veteran 
reported sensory impairment of the left lower extremity (nerve 
segment L4-5).  He indicated he experienced numbness down his 
left leg, worsened by bending, lifting, or standing.  He stated 
that his whole left leg went numb and his whole left side went 
numb when he put his hands over his head.  He took pain 
medication and used a transcutaneous electrical nerve stimulation 
(TENS) unit.  The condition did not result in incapacitation.  On 
neurological examination of the lower extremities motor function 
was within normal limits.  Sensory function was abnormal with 
findings of decreased sensation to pinprick and light touch on 
the entire left leg.  Knee and ankle jerk of the right and left 
lower extremities were 2+ and 2+ respectively.  The examiner 
noted that regarding sensory impairment of the left lower 
extremity, a diagnosis was not possible because the Veteran had 
sensory changes over the entire leg that did not correspond to 
any nerve segments.  In a February 2009 addendum the examiner 
noted that the only diagnosis he could provide was sensory 
impairment of the left lower extremity with all nerve segments 
involved.      

	Prior to November 19, 2007

Prior to November 19, 2007 the Veteran's neurological 
manifestations of the left lower extremity were characterized by 
some sensory deficit and occasional slight motor weakness.  
Although he had occasional slight (no less than 4/5) motor 
impairment, the Veteran maintained functional strength of the 
left lower extremity.  While the record reflects consistent 
complaints/findings of sensory changes, it does not show more 
than slight motor impairment, and subjective complaints regularly 
exceeded clinical findings.  See, e.g., March and October 2006 
rep[orts by the Veteran's private provider.  And in June 2006 the 
Veteran's reaction to sensory testing was noted to be amplified.  
Based on the objective findings in the evidence of record, his 
disability was manifested by some sensory deficit and some 
occasional slight motor weakness.  Such a disability picture is 
appropriately rated as 10 percent disabling for mild incomplete 
paralysis of the sciatic nerve under Code 8520.  Accordingly, 
prior to November 19, 2007 the criteria for the next higher (20 
percent) rating were not met or approximated, and a rating in 
excess of 10 percent was not warranted.   

      From November 19, 2007

From November 19, 2007 the neurological manifestations of the 
left lower extremity have been characterized by sensory 
impairment (decreased sensation to pinprick and light touch on 
the entire left leg) and slight motor impairment.  Examination 
and outpatient treatment records do not reveal any motor 
impairment greater than 4/5.  On February 2009 examination on 
neurological examination of the lower extremities motor function 
was found to be within normal limits.  The disability picture 
presented from November 19, 2007 is not one exceeding moderate 
incomplete paralysis of the sciatic nerve.  Consequently, a 
rating in excess of 20 percent from November 19, 2007 is not 
warranted.   

The preponderance of the evidence is against "staged" ratings 
in excess of 10 percent prior to November 19, 2007 and/or 20 
percent from that date.  

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to neurological manifestations of the left lower 
extremity that are not encompassed by the ratings assigned.  
Specifically, there is no limitation of function attributed to 
this disability that is not encompassed by the schedular criteria 
assigned.  Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  

Finally, as a June 2009 unappealed rating decision denied the 
Veteran a total rating based on individual unemployability, such 
matter is not before the Board.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009). 

ORDER

Increases in the "staged" ratings (of 10 percent prior to 
November 19, 2007 and 20 percent from that date) assigned for 
neurological manifestations of the left lower extremity are 
denied. 


REMAND

Regarding the matters of the ratings for right and left knee 
disabilities, while the notice provisions of the VCAA appear to 
be satisfied the Board finds that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to his claims.  

At the May 2010 Travel Board hearing, the Veteran indicated (in a 
pre-hearing conference), that there were pertinent outstanding VA 
treatment records at VAMC Hampton (from June 2009 to 2010).  He 
alleged worsening of both knees with increasing instability which 
was noted in the recent treatment records.  The records were to 
be secured electronically (and the Veteran submitted a waiver of 
RO consideration).  The identified VA treatment records were not 
secured (or at least not associated with the claims file).  As 
they are constructively of record, and (by the Veteran's 
testimony) pertinent to the matter at hand, they must be secured.  

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all 
treatment the Veteran has received for his 
knees at the Hampton VAMC from December 
2007 to the present. 

2.	The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


